SULLIVAN, Judge,
concurring in part and dissenting in part.
I fully coneur with respect to Parts 1 and 2. I respectfully dissent, however, with regard to Part 3.
In Mickens v. State, 742 N.E.2d 927 (Ind.2001) our Supreme Court, as did this court in Ho v. State, 725 N.E.2d 988 (Ind.Ct.App.2000), focused upon the burden of a defendant to prove the existence of a license to carry a handgun in distinguishing that element from the elements necessary to prove the unlawful use of the handgun. From this conclusion, both courts then reached the arguably debatable further conclusion that the trier of fact, therefore, could not have reasonably used the evidence necessary for the proof of an essential element of one of the offenses as proof of an essential element of the other offense.
In the case before us, the carrying of the handgun and its use to fire the shots were inextricably intertwined. I find it not only *323reasonably possible but very probable that the trial court utilized the same evidence to reach its conclusion with respect to the "carrying" element of the handgun offense and also with respect to the "reckless" use of the weapon. The dual convictions here run afoul of Richardson v. State, 717 N.E.2d 32 (Ind.1999). See Trotter v. State, 733 N.E.2d 527 (Ind.Ct.App.2000).
Even were it otherwise, and we were to apply the common law of Indiana, the two convictions may not stand. Multiple convictions must be "supported by facts that were 'independently supportable, separate and distinet'" Griffin v. State, 717 N.E.2d 73, 90 (Ind.1999) (Boehm, J., concurring in result) (quoting Thompson v. State, 259 Ind. 587, 592, 290 N.E.2d 724, 727 (1972)). In this case the convictions are not so supported.
I would affirm the Class D felony conviction but would vacate the Class A misdemeanor conviction.